Citation Nr: 0636676	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-36 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to 
September 1991.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2005, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran's low back condition is related to active duty, 
nor may it be so presumed.  


CONCLUSION OF LAW

Service connection for a low back condition is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records show that in June 1991 
he sought treatment for back pain with prolonged standing and 
excessive bending over.  It was noted he had a one-day 
profile five days earlier.  The assessment was muscular 
spasm/strain.  A note dated three days later provides that 
the veteran was not to lift more than 20 pounds, bend or 
stoop for seven days.  

The remainders of the veteran's service medical records are 
negative for pertinent complaints, symptoms, findings or 
diagnoses.  On his separation report of medical history, the 
veteran denied recurrent back pain and bone, joint or other 
deformity.  However, the report is dated prior to the June 
1991 treatment.  The report of the veteran's November 1991 
separation examination, dated after the June 1991 treatment, 
provides that all pertinent clinical evaluations were normal 
and identifies no relevant defects or diagnoses, providing 
evidence against this claim.  

Overall, the veteran's service medical records are evidence 
against his claim.  They show that he had no low back 
condition, symptoms or complaints at the time of separation 
or soon after the back treatment.  

The report of a May 1992 VA examination cites the veteran's 
report of chronic back pain beginning after Jump School in 
1983.  On current examination, there was some limitation on 
forward flexion, as well as lateral flexion of the lumbar 
spine.  Lumbosacral X-rays were unremarkable and neurological 
examination was nonfocal.  The pertinent diagnosis was 
chronic low back pain of "uncertain etiology".  

The May 1992 VA report does not provide evidence of arthritis 
within one year of separation from service.  Thus, the report 
does not support a grant of service connection for a low back 
condition on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

In addition, the medical report does not link the veteran's 
chronic low back pain to his service or any injury therein.  
38 C.F.R. §§ 3.303, 3.304.  To the extent that the examiner's 
opinion that the veteran's chronic pain was "of uncertain 
etiology" could be construed as placing the medical evidence 
in equipoise, or at least requiring a remand for additional 
development, the Board observes that the opinion is based on 
an unsubstantiated and inaccurate medical history provided by 
the veteran.  The Court of Appeals for Veterans Claims 
(Court) has held that the critical question with respect to a 
medical opinion is whether it was based on an accurate 
history.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).  

In this case, the Board finds that any potential probative 
value of the examiner's opinion would be very limited, as 
there is no medical evidence indicating the veteran injured 
his back in 1983 during Jump School or had complaints of pain 
beginning at that time.  The Board finds that the veteran's 
history is not accurate based on a review of service and 
post-service medical records.

The veteran himself is not competent to diagnose the etiology 
of his own disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
his low back condition is related to service or any injury 
therein.  

The Board finds that the service and post-service record 
provides evidence against this claim, indicating a disorder 
with no relationship to service or the treatment cited in 
service. 

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a low back condition.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in September 2002 and 
February 2006; a rating decision dated in December 1991; a 
statement of the case dated in February 1992; and 
supplemental statements of the case dated in September 1992 
and June 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post 
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  The 
Board remanded this case to fulfill the duty to assist.     

VA has also conducted a VA examination with respect to the 
claim on appeal.  VA need not conduct an additional 
examination because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, for reasons cited above, the standards 
of  McLendon are not met in this case.

Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      



ORDER

Service connection for a low back condition is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


